44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Deborah Quick SCALES, Appellant,v.GEORGE WASHINGTON UNIVERSITY, Appellee.
No. 93-7151.
United States Court of Appeals, District of Columbia Circuit.
Nov. 28, 1994.Rehearing and Suggestion for Rehearing In Banc Denied Jan. 17, 1995.

Before:  WALD, SILBERMAN, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by and oral argument of the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's orders of November 18, 1991, August 21, 1992, February 9, 1993, and July 27, 1993, be affirmed substantially for the reasons given by the district court.  In the remaining order, issued on March 25, 1991, the district court dismissed appellant's claim under 42 U.S.C. Sec. 1981 because "[t]here is no indication that a promotion to NUC would create 'a new and distinct relation between the employee and the employer ...' "  March 25, 1991 Memorandum Opinion at 10 (citation omitted).  Regardless of whether the court correctly so ruled, the claim fails.  Appellant did not establish discrimination in her Title VII claim.  She therefore could not have succeeded on her section 1981 claim.  Similarly, appellant would also have had to establish discrimination to succeed in her common law breach of contract claim.  Because she could not have done so, the breach of contract claim was also properly dismissed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).